DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Comment
It appears that claim 2 should recite “the flame resistant shell fabric is selected from the group consisting of para-aramid fibers, meta-aramid fibers…” or “partially oxidized copolyacrylonitrile fibers, and combinations and blends thereof.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation "the membrane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 13 depends, does not recite a membrane.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aldridge et al. (EP 0979043).
Regarding claim 1, Aldridge et al. teach a protective garment for use as turnout gear (page 2, paragraph [0001], page 3, paragraph [0012]) comprising at least a two layer fabric construction (page 3, paragraph [0013]) of an outer layer of a flame resistant shell fabric laminated to a waterproof breathable layer (page 3, paragraphs [0013]-[0015], [0019], [0020]); and an inner layer of a thermal barrier comprising a nonwoven layer batted with a face cloth (page 3, paragraphs [0013], [0020], page 4, paragraph [0021]).
Regarding claim 2, Aldridge et al. teach wherein the flame resistant shell fabric is comprised of aramid material such as NOMEX or KEVLAR (para-aramid fibers or meta-aramid fibers) or PBI fibers (page 3, paragraph [0013]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (EP 0979043) in view Maples et al. (US Patent Application No. 2014/0259328).
Aldridge et al. are relied upon as disclosed above.
Regarding claims 3 and 4, Aldridge et al. fail to teach wherein the waterproof breathable layer comprises a synthetic polymer membrane.  However, Maples et al. teach a protective garment suitable for use as turnout gear (page 1, paragraphs [0001], [0014]) comprising a two layer fabric construction (page 3, paragraphs [0033]-[0035]) of an outer layer of a flame resistant shell fabric laminated to a waterproof breathable layer (page 2, paragraphs [0016], [0020], page 3, paragraphs [0025], [0034], [0035]) and inner layer of a thermal barrier (page 2, paragraphs [0018], [0021]), wherein the waterproof breathable layer comprises a synthetic polymer membrane of expanded polytetrafluoroethylene (page 2, paragraph [0020], page 3, paragraph [0025]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the expanded polytetrafluoroethylene Maples et al. as the waterproof breathable layer of Aldridge et al. in order to provide a higher MVTR (Maples et al., page 2, paragraph [0020]).
Regarding claim 13, Aldridge et al. fail to teach wherein the membrane comprises synthetic polymer membrane.  However, Maples et al. teach a protective garment suitable for use as turnout gear (page 1, paragraphs [0001], [0014]) comprising a two layer fabric construction (page 3, paragraphs [0033]-[0035]) of an outer layer of a flame resistant shell fabric laminated to a waterproof breathable layer (page 2, paragraphs [0016], [0020], page 3, paragraphs [0025], [0034], [0035]) and inner layer of a thermal barrier (page 2, paragraphs [0018], [0021]), wherein the waterproof breathable layer comprises a synthetic polymer membrane (page 2, paragraph [0020], page 3, paragraph [0025]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the synthetic polymer membrane of Maples et al. as the waterproof breathable layer of Aldridge et al. in order to provide a higher MVTR (Maples et al., page 2, paragraph [0020]).

Claims 5-9, 11, 12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (EP 0979043) in view Handlin et al. (EP 2274351).
Aldridge et al. are relied upon as disclosed above.
Regarding claim 5, Aldridge et al. fail to teach wherein the garment further comprises a sulfonated copolymer coating, such as a sulfonated pentablock copolymer.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a sulfonated copolymer coating, such as a sulfonated pentablock copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the sulfonated copolymer coating of Handlin et al. on the garment of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 6, Aldridge et al. fail to teach wherein said coating adhered to underside of the waterproof breathable layer.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a sulfonated copolymer coating, such as a sulfonated pentablock copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to coat the underside of the waterproof breathable layer of Aldridge et al. as that of Handlin et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 7, Aldridge et al. fail to teach wherein said coating is adhered to the internally facing side of the face cloth.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a sulfonated copolymer coating, such as a sulfonated pentablock copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to coat the internally face side of the face cloth of Aldridge et al. as that of Handlin et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 8, Aldridge et al. fail to teach wherein the sulfonated copolymer coating is a continuous coating.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a sulfonated copolymer coating, such as a sulfonated pentablock copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a continuous coating of Handlin et al. on the garment of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 9, Aldridge et al. fail to teach wherein the sulfonated copolymer coating is a discontinuous coating.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a sulfonated copolymer coating, such as a sulfonated pentablock copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to provide a discontinuous coating of Handlin et al. on the garment of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 11, Aldridge et al. teach a flame resistant garment (page 2, paragraph [0001], page 3, paragraph [0012]) comprising a one layer fabric construction, wherein the one layer has an outer flame resistant shell laminated to a waterproof, breathable membrane (page 3, paragraphs [0013]-[0015], [0019], [0020]).
Aldridge et al. fail to teach wherein the garment comprises a thermal management polymer coating.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a thermal management polymer coating (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thermal management polymer coating of Handlin et al. on the garment of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 12, Aldridge et al. teach wherein the outer flame resistant shell comprises fabric selected from the list consisting of aramid material such as NOMEX or KEVLAR (para-aramid fibers or meta-aramid fibers) or PBI fibers (page 3, paragraph [0013]).
Regarding claim 15, Aldridge et al. fail to teach wherein the thermal management polymer coating comprises sulfonated copolymer in a continuous coating.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a thermal management polymer coating (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]), wherein the thermal management polymer coating comprises sulfonated copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thermal management polymer coating of Handlin et al. as a continuous coating of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 16, Aldridge et al. fail to teach wherein the thermal management polymer coating comprises sulfonated copolymer in a discontinuous coating.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a thermal management polymer coating (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]), wherein the thermal management polymer coating comprises sulfonated copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thermal management polymer coating of Handlin et al. as a discontinuous coating of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 17, Aldridge et al. fail to teach wherein said sulfonated copolymer is a sulfonated pentablock copolymer.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a thermal management polymer coating (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]), wherein the thermal management polymer coating comprises sulfonated copolymer, wherein said sulfonated copolymer is a sulfonated pentablock copolymer (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the sulfonated pentablock copolymer of Handlin et al. on the garment of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).
Regarding claim 18, Aldridge et al. fail to teach wherein said coating is adhered to an underside of the membrane.  However, Handlin et al. teach a protective garment (page 17, paragraph [0094]) comprising a thermal management polymer coating (page 2, paragraph [0001], page 3, paragraph [0010], page 17, paragraph [0094], page 24, paragraph [0138]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the thermal management polymer coating of Handlin et al. on the underside of the membrane of Aldridge et al. in order to achieve high water transport properties while maintaining sufficient wet strength (Handlin et al., page 4, paragraph [0018]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (EP 0979043) in view Munter (US Patent Application No. 2014/0223648).
Aldridge et al. are relied upon as disclosed above.
Regarding claim 10, Aldridge et al. fail to teach wherein internal sewing seams of the outer layer are sealed by a flame resistant, waterproof adhesive tape.  However, Munter teaches a garment comprising an outer layer of a flame resistant shell fabric laminated to a waterproof layer (page 1, paragraphs [0005], [0006]), wherein internal sewing seams of the outer layer are sealed by a flame resistant, waterproof adhesive tape (page 1, paragraphs [0005], [0006], [0011], page 2, paragraphs [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to seal the outer layer of Aldridge et al. with the tape of Munter in order to create a liquid resistant and flame resistant seal (Munter, page 2, paragraph [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (EP 0979043) in view Handlin et al. (EP 2274351), in further view of Maples et al. (US Patent Application No. 2014/0259328).
Aldridge et al. and Handlin et al. are relied upon as disclosed above.
Regarding claim 14, Aldridge et al. fail to teach wherein the waterproof, breathable membrane is selected from the group consisting of expanded polytetrafluoroethylene, polyurethane, microporous or hydrophobic materials.  However, Maples et al. teach a garment (page 1, paragraphs [0001], [0014]) comprising an outer flame resistant shell laminated to a waterproof breathable membrane (page 2, paragraphs [0016], [0020], page 3, paragraphs [0025], [0034], [0035]), wherein the waterproof breathable membrane is expanded polytetrafluoroethylene (page 2, paragraph [0020], page 3, paragraph [0025]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the expanded polytetrafluoroethylene Maples et al. as the waterproof breathable membrane of Aldridge et al. in order to provide a higher MVTR (Maples et al., page 2, paragraph [0020]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (EP 0979043) in view Handlin et al. (EP 2274351), in further view of Munter (US Patent Application No. 2014/0223648).
Aldridge et al. and Handlin et al. are relied upon as disclosed above.
Regarding claim 19, Aldridge et al. fail to teach wherein internal sewing seams of the outer flame resistant shell are sealed by a flame resistant, waterproof adhesive tape.  However, Munter teaches a garment comprising an outer layer of a flame resistant shell fabric laminated to a waterproof membrane (page 1, paragraphs [0005], [0006]), wherein internal sewing seams of the outer layer are sealed by a flame resistant, waterproof adhesive tape (page 1, paragraphs [0005], [0006], [0011], page 2, paragraphs [0021]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to seal the outer layer of Aldridge et al. with the tape of Munter in order to create a liquid resistant and flame resistant seal (Munter, page 2, paragraph [0012]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/2/2022